EXHIBIT 10.1

 

CROCS, INC.
2007 EQUITY INCENTIVE PLAN

 

(As Amended and Restated effective June 28, 2011)

 

1.     Purpose.    The purpose of the Crocs, Inc. 2007 Equity Incentive Plan
(the “Plan”) is to promote the interests of the Company and its stockholders by
aligning the interests of employees and others who are selected to be
Participants with those of the Company’s stockholders, providing Participants
with a strong incentive to put forth maximum effort for the continued success
and growth of the Company and its Affiliates, and assisting the Company in
attracting, motivating and retaining the best available individuals for service
to the Company.

 

2.     Definitions.    The capitalized terms used in the Plan have the meanings
set forth below.

 

(a)   “Acquired Entity” means any entity acquired by the Company or an Affiliate
or with which the Company or an Affiliate merges or combines.

 

(b)   “Affiliate” means any entity that is directly or indirectly controlled by,
in control of or under common control with the Company. Notwithstanding the
foregoing, for purposes of determining whether any individual may be a
Participant for purposes of any grant of Incentive Stock Options, the term
“Affiliate” shall mean any corporation that is a “subsidiary corporation” of the
Company, as that term is defined in Code Sections 424(e) and (f), or any
successor provisions.

 

(c)   “Agreement” means any written or electronic agreement, instrument or
document evidencing the grant of an Award in such form as has been approved by
the Committee, including all amendments thereto.

 

(d)   “Award” means a grant made under the Plan in the form of Restricted Stock,
Restricted Stock Units, Options, Stock Appreciation Rights, Performance Units,
Stock or any other stock-based award.

 

(e)   “Board” means the Board of Directors of the Company.

 

(f)    “Cause” means (i) the Participant’s material breach of any
confidentiality, non-disclosure, non-solicitation, non-competition, invention
assignment or similar agreement with the Company or any Affiliate; (ii) an act
or acts of dishonesty undertaken by the Participant resulting in gain or
personal enrichment of the Participant at the expense of the Company;
(iii) persistent failure by the Participant to perform the duties of the
Participant’s employment, which failure is demonstrably deliberate on the part
of the Participant and constitutes gross neglect of duties by the Participant;
(iv) any failure by the Participant to materially conform to the Company’s Code
of Business Conduct and Ethics; or (v) the indictment or conviction of the
Participant for a felony if the act or acts constituting the felony are
substantially detrimental to the Company or its reputation.

 

(g)   “Change of Control” means one of the following:

 

(1)   a majority of the directors of the Company shall be persons other than
persons

 

(i)  for whose election proxies shall have been solicited by the Board, or

 

(ii)  who are then serving as directors appointed by the Board to fill vacancies
on the Board caused by death or resignation (but not by removal) or to fill
newly created directorships;

 

(2)   35% or more of (1) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (“Outstanding Company Voting Securities”) or (2) the then outstanding
Shares of Stock (“Outstanding Company Common Stock”) is acquired or beneficially
owned (as defined in Rule 13d-3 under the Exchange Act, or any successor
rule thereto) by any individual, entity or group (within the meaning of

 

--------------------------------------------------------------------------------


 

Section 13d(3) or 14(d)(2) of the Exchange Act), provided, however, that the
following acquisitions and beneficial ownership shall not constitute Changes of
Control pursuant to this Section 2(f)(2):

 

(i)  any acquisition or beneficial ownership by the Company or a subsidiary of
the Company, or

 

(ii)  any acquisition or beneficial ownership by any employee benefit plan (or
related trust) sponsored or maintained by the Company or one or more of its
subsidiaries, or

 

(iii)  any acquisition or beneficial ownership by a parent entity of the Company
(after giving effect to the merger) or its wholly-owned subsidiaries, as long as
they shall remain wholly-owned subsidiaries, directly or indirectly of 100% of
the Outstanding Company Voting Securities as a result of a merger or that
complies with Section 2(f)(3)(i)(A), (B) and (C) or the exception in
Section 2(f)(3)(ii) in all respects;

 

(3)   the Company consummates

 

(i)  a merger of the Company with or into another entity, other than a merger in
which:

 

(A)  the persons who were the beneficial owners, respectively, of the
Outstanding Company Voting Securities and Outstanding Company Common Stock
immediately prior to such merger beneficially own, directly or indirectly,
immediately after the merger, more than 50% of, respectively, the then
outstanding common stock and the then outstanding voting power of the voting
securities (or comparable equity interests) of the surviving entity in the
merger or its direct or indirect parent entity in substantially the same
proportions (except for those exercising statutory dissenters’ rights) as their
ownership of the Outstanding Company Voting Securities and Outstanding Company
Common Stock immediately prior to the merger,

 

(B)  if voting securities of the direct or indirect parent entity of the Company
(after giving effect to the merger) are exchanged for Outstanding Company Voting
Securities in the merger, all holders of any class or series of Outstanding
Company Voting Securities immediately prior to the merger have the right to
receive substantially the same per share consideration in exchange for their
Outstanding Company Voting Securities as all other holders of such class or
series (except for those exercising statutory dissenters’ rights), and

 

(C)  no individual, entity or group (other than a direct or indirect, parent
entity that, after giving effect to the merger, directly or indirectly through
one or more wholly owned subsidiaries, beneficially owns 100% of the outstanding
voting securities of the entity resulting from the merger) beneficially owns,
directly or indirectly, immediately after the merger, 35% or more of the voting
power of the outstanding voting securities or the outstanding common stock of
the entity (or comparable equity interests) resulting from the merger, or

 

(ii)  a sale or other disposition of all or substantially all of the assets of
the Company (in one transaction or a series of transactions); or

 

(4)   the stockholders of the Company approve a definitive agreement or plan to
liquidate or dissolve the Company.

 

--------------------------------------------------------------------------------


 

Notwithstanding anything herein stated, no Change of Control shall be deemed to
occur unless it would be deemed to constitute a change in ownership or effective
control, or a change in the ownership of a substantial portion of the assets, of
a business under Section 409A.

 

(h)   “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time or any successor statute, and the regulations promulgated
thereunder.

 

(i)    “Committee” means two or more Non-Employee Directors designated by the
Board to administer the Plan under Section 3.1, each member of which shall be
(i) an independent director within the meaning of Rule 4200(15) of the Nasdaq
Marketplace Rules, (ii) considered a non-employee director within the meaning of
Exchange Act Rule 16b-3, and (iii) an outside director for purposes of Code
Section 162(m).

 

(j)    “Company” means Crocs, Inc., a Delaware corporation, or any successor to
all or substantially all of its businesses by merger, consolidation, purchase of
assets or otherwise.

 

(k)    “Disability” means the disability of a Participant such that the
Participant is considered disabled under any retirement plan of the Company
which is qualified under Section 401 of the Code, or as otherwise determined by
the Committee.

 

(l)    “Employee” means an employee (including an officer or director who is
also an employee) of the Company or an Affiliate.

 

(m)    “Exchange Act” means the Securities Exchange Act of 1934, as amended and
in effect from time to time or any successor statute.

 

(n)    “Fair Market Value” as of any date means, unless otherwise expressly
provided in the Plan, the closing sale price of a Share on the Nasdaq Global
Select Market (or such other national securities exchange as may at the time be
the principal market for the Shares) on that date or, if no sale of the
Company’s Shares occurred on that date, on the next preceding day on which a
sale of Shares occurred. If the Shares are not then listed and traded upon the
Nasdaq Global Select Market or other national securities exchange, Fair Market
Value shall be what the Committee determines in good faith to be 100% of the
fair market value of a Share on that date, using such criteria as it shall
determine, in its sole discretion, to be appropriate for valuation.

 

(o)    “Fundamental Change” means a dissolution or liquidation of the Company, a
sale of substantially all of the assets of the Company, or a merger or
consolidation of the Company with or into any other corporation, regardless of
whether the Company is the surviving corporation.

 

(p)    “Grant Date” means the date on which the Committee approves the grant of
an Award under the Plan, or such later date as may be specified by the Committee
on the date the Committee approves the Award.

 

(q)    “Incentive Stock Option” means any Option designated as such and granted
in accordance with the requirements of Code Section 422.

 

(r)    “Insider” as of a particular date means any person who, as of that date
is an officer of the Company as defined under Exchange Act Rule 16a-1(f).

 

(s)    “Non-Employee Director” means a member of the Board who is not an
Employee.

 

(t)    “Non-Statutory Stock Option” means an Option other than an Incentive
Stock Option.

 

(u)    “Option” means a right to purchase a number of Shares at a specified
price.

 

(v)    “Participant” means a person to whom an Award is or has been made in
accordance with the Plan.

 

--------------------------------------------------------------------------------


 

(w)    “Performance-Based Compensation” means an Award to a “covered employee”
(as defined in Section 162(m)(3) of the Code) that is intended to constitute
“performance-based compensation” within the meaning of Section 162(m)(4)(c) of
the Code.

 

(x)    “Performance Period” means the period of time as specified in an
Agreement over which Performance Units or any other Award subject to Performance
Measures are to be earned.

 

(y)    “Performance Measures” means any measures of performance established by
the Committee in connection with the grant of an Award. In the case of any such
grant intended to constitute Performance-Based Compensation, the Performance
Measures shall consist of one or a combination of two or more of the following
performance criteria: net sales; net earnings; earnings before income taxes;
earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; earnings per share (basic or diluted);
profitability as measured by return ratios (including return on assets, return
on equity, return on investment and return on net sales) or by the degree to
which any of the foregoing earnings measures exceed a percentage of net sales;
cash flow; market share; margins (including one or more of gross, operating and
net earnings margins); stock price; total stockholder return; asset quality;
non-performing assets; revenue growth; operating income; pre- or after-tax
income; cash flow per share; operating assets; improvement in or attainment of
expense levels or cost savings; economic value added; and improvement in or
attainment of working capital levels. Any Performance Measure utilized may be
expressed in absolute amounts, on a per share basis, as a growth rate or change
from preceding periods, or as a comparison to the performance of specified
companies or other external measures, and may relate to one or any combination
of corporate, group, unit, division, Affiliate or individual performance.

 

(z)    “Performance Unit” means the right to receive the Fair Market Value of
one Share upon the achievement of specified levels of one or more Performance
Measures in accordance with an Award granted under Section 11.

 

(aa)    “Plan” means this Crocs, Inc. 2007 Equity Incentive Plan, as amended and
in effect from time to time.

 

(bb)    “Restricted Stock” means Shares issued in accordance with an Award
granted under Section 7 so long as the retention and/or vesting of such Shares
remains subject to conditions or restrictions.

 

(cc)    “Restricted Stock Unit” means a derivative security provided in
accordance with an Award granted under Section 8 which represents the right to
receive, in cash and/or Stock as determined by the Committee, the Fair Market
Value of one Share, and the retention, vesting and/or settlement of which is
subject to conditions or restrictions.

 

(dd)    “Retirement” means termination of an Employee’s employment, other than
for Cause, at or after age 65.

 

(ee)    “Section 409A” means Section 409A of the Code, including any regulations
and other guidance issued thereunder by the Department of the Treasury and/or
the Internal Revenue Service.

 

(ff)    “Share” means a share of Stock.

 

(gg)    “Stock” means the common stock, no par value, of the Company.

 

(hh)    “Stock Appreciation Right” means a right, the value of which is
determined in relation to the appreciation in value of Shares in accordance with
an Award granted under Section 10.

 

(ii)    “Subsidiary” means a “subsidiary corporation” as that term is defined in
Code Section 424(f) or any successor provision.

 

(jj)    “Substitute Award” means Awards granted or shares of Common Stock issued
by the Company in assumption of, or in substitution or exchange for, awards
previously granted by an Acquired Entity.

 

--------------------------------------------------------------------------------


 

(kk)    “Successor” means the legal representative of an incompetent
Participant, or if the Participant is deceased means the estate of the
Participant or the person or persons who may, by bequest or inheritance, or
pursuant to the terms of an Award, acquire the right to exercise an Option or
Stock Appreciation Right or to receive cash and/or Shares issuable in
satisfaction of an Award in the event of the Participant’s death.

 

(ll)    “Transferee” means any “family member” (as defined by the general
instructions to Form S-8 under the Securities Act of 1933) of the Participant.

 

3.     Administration and Indemnification.

 

(a)    Administration.

 

(1)   The Committee shall administer the Plan. The Committee shall have
exclusive power to (i) make Awards; (ii) determine when and to whom Awards will
be granted, the form of each Award, the amount of each Award, and any other
terms or conditions of each Award consistent with the Plan; (iii) prescribe and
amend the terms of Agreements evidencing Awards; and (iv) determine whether, to
what extent and under what circumstances, Awards may be settled, paid or
exercised in cash, Shares or other Awards, or other property or canceled,
forfeited or suspended. A majority of the members of the Committee shall
constitute a quorum for any meeting of the Committee, and acts of a majority of
the members present at any meeting at which a quorum is present or the acts
unanimously approved in writing by all members of the Committee shall be the
acts of the Committee. Notwithstanding the foregoing, the Board shall perform
the duties and have the responsibilities of the Committee with respect to Awards
made to Non-Employee Directors.

 

(2)   Notwithstanding the foregoing, the Board or the Compensation Committee may
delegate concurrent responsibility for administering the Plan, including with
respect to designated classes of Participants, to different committees
consisting of one or more members of the Board, subject to such limitations as
the Board deems appropriate, except with respect to Awards to Participants who
are subject to Section 16 of the Exchange Act or Awards intended to constitute
Performance-Based Compensation. Members of any committee shall serve for such
term as the Board may determine, subject to removal by the Board at any time. To
the extent consistent with applicable law, the Board or the Compensation
Committee may authorize one or more officers of the Company to grant Awards to
designated classes of Participants, within limits specifically prescribed by the
Board or the Compensation Committee; provided, however, that no such officer
shall have or obtain authority to grant Awards to himself or herself or to any
person subject to Section 16 of the Exchange Act. .

 

(3)   To the extent within its discretion and subject to Sections 16 and 17, the
Committee may amend the terms and conditions of any outstanding Award.

 

(4)   It is the intent that the Plan and all Awards granted pursuant to it shall
be administered by the Committee so as to permit the Plan and Awards to comply
with Exchange Act Rule 16b-3 for persons subject to Section 16, except in such
instances as the Committee, in its discretion, may so provide.

 

(5)   The Committee’s interpretation of the Plan and of any Award or Agreement
made under the Plan and all related decisions or resolutions of the Board or
Committee shall be final and binding on all parties with an interest therein.
Consistent with its terms, the Committee shall have the power to establish,
amend or waive regulations to administer the Plan. In carrying out any of its
responsibilities, the Committee shall have discretionary authority to construe
the terms of the Plan and any Award or Agreement made under the Plan.

 

(6)   In order to facilitate compliance with the applicable provisions of the
laws in other countries in which the Company or its Affiliates operate or have
Employees or non-employee consultants and advisors, and notwithstanding any
other provision of this Plan, the Committee shall have the power and authority
to (i) determine which (if any) individuals rendering services or

 

--------------------------------------------------------------------------------


 

employed outside the United States are eligible to participate in the Plan or to
receive any type of Award hereunder; (ii) determine which non-U.S.-based
Affiliates or operations may participate in the Plan; (iii) modify the terms and
conditions of any Awards made to such individuals or with respect to such
non-U.S.-based Affiliates or operations; and (iv) establish sub-plans, modify
methods of exercise, modify payment restrictions on sale or transfer of Shares
and other terms and procedures to the extent deemed necessary or desirable by
the Committee to comply with applicable laws of the non-U.S. jurisdiction.

 

(b)    Indemnification.    Each person who is or shall have been a member of the
Committee, or of the Board, and any other person to whom the Committee delegates
authority under the Plan, shall be indemnified and held harmless by the Company,
to the extent permitted by law, against and from any loss, cost, liability or
expense that may be imposed upon or reasonably incurred by such person in
connection with or resulting from any claim, action, suit or proceeding to which
such person may be a party or in which such person may be involved by reason of
any action taken or failure to act, made in good faith, under the Plan and
against and from any and all amounts paid by such person in settlement thereof,
with the Company’s approval, or paid by such person in satisfaction of any
judgment in any such action, suit or proceeding against such person, provided
such person shall give the Company an opportunity, at the Company’s expense, to
handle and defend the same before such person undertakes to handle and defend it
on such person’s own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such person or persons
may be entitled under the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

 

4.     Shares Available Under the Plan.

 

(a)   Subject to adjustment pursuant to Section 17, the number of Shares that
may be granted under the Plan shall not exceed 15,300,000. The aggregate number
of Shares available for issuance under the Plan will be reduced (i) by 1.5
Shares for each Share delivered in settlement of any Award of Restricted Stock,
Restricted Stock Units, Performance Units, Stock or any other stock-based Award
other than Options or Stock Appreciate Rights and (ii) by one Share for each
Share delivered upon the exercise and settlement of Options or Stock
Appreciation Rights. The Shares issued under the Plan may come from authorized
and unissued shares or treasury shares.

 

(b)   Any Shares subject to that portion of an Award which, for any reason, is
forfeited or expires or terminates unexercised or unearned may again be used for
future Awards.

 

(c)   Any Shares subject to an Award settled in cash or other property in lieu
of Shares may again be used for future Awards.

 

(d)   For the purposes of computing the total number of Shares granted under the
Plan, the following rules shall apply to Awards payable in Shares where
appropriate:

 

(1)   Each Award shall initially be deemed to involve the grant of the maximum
number of Shares in which the particular Award is denominated.

 

(2)   If a Stock Appreciation Right has been exercised and settled in Shares,
the gross number of Shares with respect to which such exercise occurred shall be
deemed granted and may not again be the subject of Awards under the Plan.

 

(3)   To the extent an Award is paid or settled in some other security, it shall
be deemed to have involved the grant of the number of Shares in which that
portion of the Award was denominated.

 

(4)   Where the number of Shares available under the Award is variable on the
Grant Date, the number of Shares granted shall be deemed, prior to the
settlement of the Award, to be the maximum number of Shares that could be
received under that particular Award.

 

--------------------------------------------------------------------------------


 

(5)   Where two or more types of Awards (all of which are payable in Shares) are
granted to a Participant in tandem with each other, such that the exercise of
one type of Award with respect to a number of Shares cancels at least an equal
number of Shares of the other, such joint Awards shall be deemed to involve the
grant of the maximum number of Shares available under the largest single Award.

 

(6)   Shares tendered or withheld in payment of an Option exercise price or to
satisfy any tax withholding obligation shall not be added to the total number of
Shares available for grant under the Plan.

 

(7)   Shares that are repurchased by the Company with Option proceeds shall not
be added to the total number of Shares available for grant under the Plan.

 

(e)   No fractional Shares may be issued under the Plan; however, cash shall be
paid in lieu of any fractional Share in settlement of an Award.

 

(f)    The maximum number of Shares that may be issued pursuant to Incentive
Stock Options shall be 15,300,000, which limit will be subject to adjustment
under Section 17 to the extent such adjustment is consistent with adjustments
permitted of a plan authorizing the grant of incentive stock options under Code
Section 422. The aggregate number of Shares subject to Options and/or Stock
Appreciation Rights granted during any calendar year to any one Participant
shall not exceed 1,000,000. The aggregate number of Shares subject to Restricted
Stock and/or Restricted Stock Unit Awards granted during any calendar year to
any one Participant shall not exceed 1,000,000. The foregoing limits shall be
subject to adjustment under Section 17, but only to the extent that such
adjustment will not affect the status of any Award intended to qualify as
performance-based compensation under Code Section 162(m).

 

5.     Eligibility.    Participation in the Plan shall be limited to
(i) Employees, (ii) individuals who are not Employees but who provide services
to the Company or an Affiliate, including services provided in the capacity of a
consultant, advisor or director, such as a Non-Employee Director, and (iii) any
individual the Company desires to induce to become an Employee or Non-Employee
Director, provided that any such grant shall not be effective until such
individual becomes an Employee or Non-Employee Director, as the case may be. The
granting of Awards is solely at the discretion of the Committee, except that
Incentive Stock Options may only be granted to Employees. References herein to
“employed,” “employment” or similar terms (except “Employee”) shall include the
providing of services in any capacity, including as a director. Neither the
transfer of employment of a Participant between any of the Company or its
Affiliates, nor a leave of absence granted to such Participant and approved by
the Committee, nor any change in status from an Employee to a consultant of the
Company shall be deemed a termination of employment for purposes of the Plan.

 

6.     General Terms of Awards.

 

(a)    Amount of Award.    Each Award shall be evidenced by an Agreement setting
forth the number of Shares subject to the Award together with such other terms
and conditions applicable to the Award (and not inconsistent with the Plan) as
determined by the Committee, which may include conditions on vesting,
exercisability, lapsing of restrictions or payment that are tied to Performance
Measures.

 

(b)    Vesting and Term.    Each Agreement, other than those relating solely to
Awards of Shares without restrictions, shall set forth the period until the
applicable Award is scheduled to expire, which shall not be more than ten years
from the Grant Date, and any applicable Performance Period. The Committee may
provide for such vesting conditions as it may determine, subject to the
following limitations:

 

(1)   an Award that is not subject to the satisfaction of Performance Measures
may not fully vest or become fully exercisable earlier than three years from the
Grant Date; and

 

(2)   the Performance Period of a Performance Unit or other Award subject to
Performance Measures may not be shorter than one year.

 

--------------------------------------------------------------------------------


 

The limitations in clauses (1) and (2) above will not, however, apply in the
following situations: (i) an Award made to attract a key executive to join the
Company; (ii) upon a Change of Control; (iii) termination of employment due to
death, Disability or Retirement; (iv) Restricted Stock or Restricted Stock Units
issued in exchange for other compensation; (v) a substitute Award granted
pursuant to Section 20; and (vi) Awards issued to Non-Employee Directors.

 

(c)    Transferability.    Except as provided in this Section, (i) during the
lifetime of a Participant, only that Participant (or that Participant’s
Successor) may exercise an Option or Stock Appreciation Right, or receive
payment with respect to any other Award, and (ii) no Award may be sold,
assigned, transferred, exchanged or otherwise encumbered other than to a
Successor in the event of a Participant’s death or pursuant to a qualified
domestic relations order as defined in the Code or Title 1 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or the
rules thereunder. Any attempted transfer in violation of this Section 6(c) shall
be of no effect. The Committee may, however, provide in an Agreement or
otherwise that an Award (other than an Incentive Stock Option) may be
transferable, to the extent permitted by law, to a Transferee if the Participant
does not receive any consideration for the transfer. Any Award held by a
Transferee shall continue to be subject to the same terms and conditions that
were applicable to that Award immediately before the transfer thereof to the
Transferee. For purposes of any provision of the Plan relating to notice to a
Participant or to acceleration or termination of an Award upon the death or
termination of employment of a Participant, the references to “Participant”
shall mean the original grantee of an Award and not any Transferee.

 

(d)    Termination of Employment.    Except as otherwise determined by the
Committee or provided by the Committee in an Agreement, in case of a
Participant’s termination of employment with the Company and all of its
Affiliates, the following provisions shall apply:

 

(1)    Options and Stock Appreciation Rights.

 

(i)  Death or Disability.    If a Participant’s employment terminates because of
death or Disability before an Award of an Option or Stock Appreciation Right has
expired, the portion of such Award that was exercisable immediately prior to
such termination shall remain exercisable for one year after the date of such
termination of employment (but not after the scheduled expiration date of such
Award). The unexercisable portion of such Award shall terminate at the date of
termination of employment.

 

(ii)  Retirement.    If the employment of a Participant who is an Employee
terminates because of Retirement before an Award of an Option or Stock
Appreciation Right has expired, the portion of such Award that was exercisable
immediately prior to such termination shall remain exercisable for one year
after the date of such termination of employment (but not after the scheduled
expiration date of such Award). The unexercisable portion of such Award shall
terminate at the date of termination of employment.

 

(iii)  Cause.    If a Participant’s employment is terminated for Cause, all
Awards to the Participant will terminate immediately upon such termination.

 

(iv)  Termination for Other Reasons.    If a Participant’s employment terminates
for any reason other than death, Disability, Retirement or Cause, then the
unexercisable portion of any Award of an Option or Stock Appreciation Right held
by such Participant shall terminate at the date of termination of employment,
and any portion of such Award that was exercisable immediately prior to such
termination shall remain exercisable for three months after termination of the
Participant’s employment (but not after the scheduled expiration date of such
Award) if the Participant is not a Non-Employee Director, and shall remain
exercisable until the scheduled expiration of the Award if the Participant is a
Non-Employee Director.

 

--------------------------------------------------------------------------------

 


 

(2)    Performance Units.    If a Participant’s employment with the Company and
all of its Affiliates terminates during a Performance Period because of death,
Disability or Retirement, the Participant shall be entitled to a payment of
Performance Units at the end of the Performance Period based upon the extent to
which achievement of Performance Measures was satisfied at the end of such
period and prorated for the portion of the Performance Period during which the
Participant was employed by the Company or any Affiliate. Except as provided in
this Section 6(d)(2) or in the applicable Agreement, if a Participant’s
employment terminates with the Company and all of its Affiliates during a
Performance Period, then such Participant shall not be entitled to any payment
with respect to that Performance Period.

 

(3)    Restricted Stock and Restricted Stock Unit Awards.    If a Participant’s
employment with the Company and all of its Affiliates terminates because of
death, Disability or Retirement, a pro rata portion of any outstanding Award of
Restricted Stock or Restricted Stock Units shall immediately vest. The portion
of the Award that will vest will involve that number of Shares or Units which,
when combined with the number of Shares or Units subject to the Award that have
previously vested, will represent the same ratio to the total number of Shares
or Units subject to the original Award as the portion of the scheduled vesting
period of the Award during which the Participant was employed by the Company and
its Affiliates bears to the scheduled vesting period. The portion of any Award
of Restricted Stock or Restricted Stock Units that does not vest as provided in
the preceding sentence will terminate at the date of the Participant’s
termination of employment, and any Shares of Restricted Stock will be forfeited
to the Company.

 

(e)    Rights as Stockholder.    Each Agreement shall provide that a Participant
shall have no rights as a stockholder with respect to any securities covered by
an Award unless and until the date the Participant becomes the holder of record
of the Stock, if any, to which the Award relates.

 

(f)    Performance-Based Awards.    Any Award may be granted as a
performance-based Award if the Committee establishes one or more Performance
Measures upon which vesting, the lapse of restrictions or settlement in cash or
Shares is contingent. With respect to any Award intended to be Performance-Based
Compensation, the Committee shall establish and administer Performance Measures
in the manner described in Section 162(m) of the Code and the then current
regulations of the Secretary of the Treasury.

 

7.     Restricted Stock Awards.

 

(a)   An Award of Restricted Stock under the Plan shall consist of Shares
subject to restrictions on transfer and conditions of forfeiture, which
restrictions and conditions shall be included in the applicable Agreement. The
Committee may provide for the vesting of such Shares and the corresponding lapse
or waiver of any such restrictions or conditions based on such factors or
criteria as the Committee, in its sole discretion, may determine.

 

(b)   Except as otherwise provided in the applicable Agreement, the Shares
subject to an Award of Restricted Stock shall be evidenced by a book-entry in
the name of the Participant with the Company’s transfer agent or by one or more
Stock certificates issued in the name of the Participant. Any such Stock
certificate shall either be deposited with the Company or its designee, together
with an assignment separate from the certificate, in blank, signed by the
Participant, or bear such legend with respect to the restricted nature of the
Restricted Stock evidenced thereby as shall be provided for in the applicable
Agreement. Any book-entry shall be accompanied by a similar legend.

 

(c)   Upon the vesting of Restricted Stock and the corresponding lapse of the
restrictions and conditions, unrestricted Shares shall be issued to the
Participant or a Successor or Transferee.

 

(d)   Unless otherwise provided in an Agreement, a Participant or a Transferee
with a Restricted Stock Award shall have all the other rights of a stockholder
including, but not limited to, the right to receive dividends and the right to
vote the Shares of Restricted Stock.

 

--------------------------------------------------------------------------------


 

8.     Restricted Stock Unit Awards.    An Award of Restricted Stock Units under
the Plan shall be subject to restrictions on transfer and conditions of
forfeiture, which restrictions and conditions shall be included in the
applicable Agreement. The Committee may provide for the vesting of Restricted
Stock Units and the corresponding lapse or waiver of any such restrictions or
conditions based on such factors or criteria as the Committee, in its sole
discretion, may determine. Following the vesting of a Restricted Stock Unit
Award, payment to the Participant or a Successor or Transferee shall be made at
such time or times as shall be provided in the Agreement in the form of cash,
Shares or a combination of cash and Shares as determined by the Committee.

 

9.     Stock Options.

 

(a)    Terms of All Options.

 

(1)   An Option shall be granted pursuant to an Agreement as either an Incentive
Stock Option or a Non-Statutory Stock Option. The purchase price of each Share
subject to an Option shall be determined by the Committee and set forth in the
Agreement, but shall not be less than the Fair Market Value of a Share as of the
Grant Date (except as provided in Section 20).

 

(2)   The purchase price of the Shares with respect to which an Option is
exercised shall be payable in full at the time of exercise, which may include,
to the extent permitted by the Committee, payment under a broker-assisted sale
and remittance program acceptable to the Committee. The purchase price may be
paid in cash or, if the Committee so permits, by withholding Shares otherwise
issuable to the Participant upon exercise of the Option or by delivery to the
Company of Shares (by actual delivery or attestation) already owned by the
Participant (in each case, such Shares having a Fair Market Value as of the date
the Option is exercised equal to the purchase price of the Shares being
purchased), or a combination thereof, unless otherwise provided in the
Agreement. A Participant exercising an Option shall not be permitted to pay any
portion of the purchase price with Shares if, in the opinion of the Committee,
payment in such manner could have adverse financial accounting consequences for
the Company.

 

(3)   Each Option shall be exercisable in whole or in part on the terms provided
in the Agreement. In no event shall any Option be exercisable at any time after
its scheduled expiration. When an Option is no longer exercisable, it shall be
deemed to have terminated.

 

(4)   Options will not be granted under the Plan in consideration for, and the
grant of Options will not be conditioned on, the delivery of Shares to the
Company in payment of the exercise price and/or tax withholding obligation under
any other Option.

 

(b)    Incentive Stock Options.    In addition to the other terms and conditions
applicable to all Options:

 

(1)   The aggregate Fair Market Value (determined as of Option Grant Date) of
the Shares with respect to which Incentive Stock Options held by an individual
first become exercisable in any calendar year (under the Plan and all other
incentive stock option plans of the Company and its Affiliates) shall not exceed
$100,000 (or such other limit as may be required by the Code) if this limitation
is necessary to qualify the Option as an Incentive Stock Option. To the extent
an Option granted to a Participant exceeds this limit, the Option shall be
treated as a Non-Statutory Stock Option.

 

(2)   An Incentive Stock Option shall not be exercisable more than 10 years
after its Grant Date (or such other limit as may be required by the Code) if
this limitation is necessary to qualify the Option as an Incentive Stock Option.

 

(3)   An Incentive Stock Option shall not be exercisable more than one year
after termination of the Participant’s employment with the Company and its
Affiliates if such termination is due to the Participant’s death or Disability,
or more than three months after termination of the Participant’s employment if
such termination is due to any other reason.

 

--------------------------------------------------------------------------------


 

(4)   The Agreement covering an Incentive Stock Option shall contain such other
terms and provisions that the Committee determines necessary to qualify the
Option as an Incentive Stock Option.

 

(5)   No Participant may receive an Incentive Stock Option under the Plan if,
immediately after the grant of such Award, the Participant would own (after
application of the rules contained in Code Section 424(d)) Shares possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or its Subsidiaries, unless (i) the option price for that Incentive
Stock Option is at least 110% of the Fair Market Value of the Shares subject to
that Incentive Stock Option on the Grant Date and (ii) that Option is not
exercisable after the date five years from its Grant Date.

 

10.    Stock Appreciation Rights.    An Award of a Stock Appreciation Right
shall entitle the Participant (or a Successor or Transferee), subject to terms
and conditions determined by the Committee, to receive upon exercise of the
Stock Appreciation Right all or a portion of the excess of (i) the Fair Market
Value of a specified number of Shares as of the date of exercise of the Stock
Appreciation Right over (ii) a specified price that shall not be less than 100%
of the Fair Market Value of such Shares as of the Grant Date of the Stock
Appreciation Right. Each Stock Appreciation Right may be exercisable in whole or
in part on the terms provided in the Agreement. No Stock Appreciation Right
shall be exercisable at any time after its scheduled expiration. When a Stock
Appreciation Right is no longer exercisable, it shall be deemed to have
terminated. Upon exercise of a Stock Appreciation Right, payment to the
Participant or a Successor or Transferee shall be made at such time or times as
shall be provided in the Agreement in the form of cash, Shares or a combination
of cash and Shares as determined by the Committee. The Agreement may provide for
a limitation upon the amount or percentage of the total appreciation on which
payment (whether in cash and/or Shares) may be made in the event of the exercise
of a Stock Appreciation Right.

 

11.    Performance Units.

 

(a)    Initial Award.

 

(1)   An Award of Performance Units under the Plan shall entitle the Participant
(or a Successor or Transferee) to future payments of cash, Shares or a
combination thereof, as determined by the Committee, based upon the achievement
of specified levels of one or more Performance Measures. The Agreement may
provide that a portion of a Participant’s Award will be paid for performance
that exceeds the minimum target but falls below the maximum target applicable to
the Award. The Agreement shall also provide for the timing of the payment.

 

(2)   Following the conclusion or acceleration of each Performance Period, the
Committee shall determine the extent to which (i) Performance Measures have been
attained, (ii) any other terms and conditions with respect to an Award relating
to the Performance Period have been satisfied and (iii) payment is due with
respect to an Award of Performance Units.

 

(3)   No Participant may receive Awards of Performance Units relating to more
than 1,000,000 Shares in any year under this Plan.

 

(b)    Acceleration and Adjustment.    The Agreement may permit an acceleration
of the Performance Period and an adjustment of Performance Measures and payments
with respect to some or all of the Performance Units awarded to a Participant
upon the occurrence of certain events, which may include a Change of Control, a
Fundamental Change, a recapitalization, a change in the accounting practices of
the Company, a change in the Participant’s title or employment responsibilities,
the Participant’s death, Disability or Retirement or, with respect to payments
in Shares, a reclassification, stock dividend, stock split or stock combination
as provided in Section 17. The Agreement also may provide for a limitation on
the value of an Award of Performance Units that a Participant may receive.

 

12.    Other Awards.    The Committee may from time to time grant Stock and
other Awards under the Plan including, without limitation, those Awards pursuant
to which Shares are or may in the future be acquired, Awards denominated in
Stock units, securities convertible into Stock and phantom securities. The
Committee, in its sole

 

--------------------------------------------------------------------------------


 

discretion, shall determine the terms and conditions of such Awards provided
that such Awards shall not be inconsistent with the terms and purposes of the
Plan. The Committee may, in its sole discretion, direct the Company to issue
Shares subject to restrictive legends and/or stop transfer instructions that are
consistent with the terms and conditions of the Award to which the Shares
relate.

 

13.    Effective Date and Duration of the Plan.

 

(a)    Effective Date.    The Plan is effective as of June 28, 2011 (the
“Effective Date”).

 

(b)    Duration of the Plan.    The Plan shall remain in effect until all Shares
subject to it shall be distributed, all Awards have expired or terminated, the
Plan is terminated pursuant to Section 16, or the tenth anniversary of the
Effective Date, whichever occurs first (the “Termination Date”). Awards made
before the Termination Date may be exercised, vested or otherwise effectuated
beyond the Termination Date unless limited in the Agreement or otherwise.

 

14.    Plan Participation and Employment Status.

 

(a)   Status as an eligible Employee shall not be construed as a commitment that
any Award will be made under the Plan to that eligible Employee or to eligible
Employees generally.

 

(b)   Nothing in the Plan or in any Agreement or related documents shall confer
upon any Employee or Participant any right to continue in the employment of the
Company or any Affiliate or constitute any contract of employment or affect any
right that the Company or any Affiliate may have to change such person’s
compensation, other benefits, job responsibilities, or title, or to terminate
the employment of such person with or without cause.

 

15.    Tax Withholding.    The Company shall have the right to withhold from any
cash payment under the Plan to a Participant or other person (including a
Successor or a Transferee) an amount sufficient to cover any required
withholding taxes. The Company shall have the right to require a Participant or
other person receiving Shares under the Plan to pay the Company a cash amount
sufficient to cover any required withholding taxes before actual receipt of
those Shares. In lieu of all or any part of a cash payment from a person
receiving Shares under the Plan, the Committee may permit the individual to
cover all or any part of the required withholdings through a reduction in the
number of Shares delivered or a delivery or tender to the Company of Shares held
by the Participant or other person, in each case valued in the same manner as
used in computing the withholding taxes under applicable laws.

 

16.    Amendment and Termination of the Plan and Agreements.

 

(a)   Except as limited in (b) below, (i) the Board may at any time and from
time to time terminate, suspend or amend the Plan and (ii) the Committee may at
any time alter or amend any or all Agreements under the Plan. The Company shall
submit any amendment of the Plan to its stockholders for approval if the
rules of the Nasdaq Global Select Market or other applicable laws or regulations
require stockholder approval of such amendment.

 

(b)   No termination, suspension, or amendment of the Plan will materially and
adversely affect any right acquired by any Participant or Successor or
Transferee under an Award granted before the date of termination, suspension, or
amendment, unless otherwise agreed to by the Participant in the Agreement or
otherwise, or required as a matter of law; but it will be conclusively presumed
that any adjustment for changes in capitalization provided for in
Sections 11(b) or 17 does not adversely affect these rights. In no event,
however, shall the Board or the Committee have the right, without stockholder
approval, to (i) lower the exercise or grant price of an Option or SAR after it
is granted, except in connection with adjustments provided in Section 17,
(ii) cancel an Option or SAR at a time when its exercise or grant price exceeds
the fair market value of the underlying stock, in exchange for cash, another
option or stock appreciation right, restricted stock or other equity award,
unless the cancellation and exchange occurs in connection with a merger,
acquisition, spin-off or other similar corporate transaction or (iii) take any
other action that is treated as a repricing under generally accepted accounting
principles. .

 

--------------------------------------------------------------------------------


 

17.    Adjustment for Changes in Capitalization.    In the event of any equity
restructuring (within the meaning of Accounting Standard Codification 718,
Compensation—Stock Compensation, issued by the Financial Accounting Standards
Board, referred to as “FASB ASC Topic 718”) that causes the per Share value of
Shares to change, such as a stock dividend or stock split, the Committee shall
cause there to be made an equitable adjustment to the number and kind of Shares
or other securities issued or reserved for issuance pursuant to the Plan and to
outstanding Awards (including but not limited to the number and kind of Shares
to which such Awards are subject, and the exercise or strike price of such
Awards) to the extent such other Awards would not otherwise automatically adjust
in the equity restructuring; provided, in each case, that with respect to
Incentive Stock Options, no such adjustment shall be authorized to the extent
that such adjustment would cause such Incentive Stock Options to violate
Section 422(b) of the Code or any successor provision. Notwithstanding anything
in this Plan to the contrary, (a) any adjustments made pursuant to this
Section 17 to Awards that are considered “deferred compensation” within the
meaning of Section 409A shall be made in compliance with the requirements of
Section 409A and (b) any adjustments made pursuant to this Section 17 to Awards
that are not considered “deferred compensation” subject to Section 409A shall be
made in such a manner as to ensure that after such adjustment the Awards either
(i) continue not to be subject to Section 409A or (ii) comply with the
requirements of Section 409A. In the event of any other change in corporate
capitalization, which may include a merger, consolidation, any reorganization
(whether or not such reorganization comes within the definition of such term in
Section 368 of the Code), or any partial or complete liquidation of the Company
to the extent such events do not constitute equity restructurings or business
combinations within the meaning of FASB ASC Topic 718, such equitable
adjustments described in the foregoing sentence may be made as determined to be
appropriate and equitable by the Committee to prevent dilution or enlargement of
rights. In either case, any such adjustment shall be conclusive and binding for
all purposes of the Plan. Unless otherwise determined by the Committee, the
number of Shares subject to an Award shall always be a whole number.

 

18.    Fundamental Change.    In the event of a proposed Fundamental Change, the
Committee may, but shall not be obligated to:

 

(a)   if the Fundamental Change is a merger or consolidation, make appropriate
provision for the protection of the outstanding Options and Stock Appreciation
Rights by the substitution of options, stock appreciation rights and appropriate
voting common stock of the corporation surviving any merger or consolidation or,
if appropriate, the parent corporation of the Company or such surviving
corporation; or

 

(b)   at least ten days before the occurrence of the Fundamental Change,
declare, and provide written notice to each holder of an Option or Stock
Appreciation Right of the declaration, that each outstanding Option and Stock
Appreciation Right, whether or not then exercisable, shall be canceled at the
time of, or immediately before the occurrence of the Fundamental Change in
exchange for payment to each holder of an Option or Stock Appreciation Right,
within ten days after the Fundamental Change, of cash equal to (i) for each
Share covered by the canceled Option, the amount, if any, by which the Fair
Market Value (as defined in this Section) per Share exceeds the exercise price
per Share covered by such Option or (ii) for each Stock Appreciation Right, the
price determined pursuant to Section 10, except that Fair Market Value of the
Shares as of the date of exercise of the Stock Appreciation Right, as used in
clause (i) of Section 10, shall be deemed to mean Fair Market Value for each
Share with respect to which the Stock Appreciation Right is calculated
determined in the manner hereinafter referred to in this Section. At the time of
the declaration provided for in the immediately preceding sentence, each Stock
Appreciation Right and each Option shall immediately become exercisable in full
and each person holding an Option or a Stock Appreciation Right shall have the
right, during the period preceding the time of cancellation of the Option or
Stock Appreciation Right, to exercise the Option as to all or any part of the
Shares covered thereby or the Stock Appreciation Right in whole or in part, as
the case may be. In the event of a declaration pursuant to Section 18(b), each
outstanding Option and Stock Appreciation Right granted pursuant to the Plan
that shall not have been exercised before the Fundamental Change shall be
canceled at the time of, or immediately before, the Fundamental Change, as
provided in the declaration. Notwithstanding the foregoing, no person holding an
Option or a Stock Appreciation Right shall be entitled to the payment provided
for in this Section 18(b) if such Option or Stock Appreciation Right shall have
terminated, expired or been cancelled. For purposes of this Section only, “Fair
Market Value” per Share means the cash plus the fair market value, as determined
in good faith by the Committee, of the non-cash consideration to be received per
Share by the stockholders of the Company upon the occurrence of the Fundamental
Change.

 

--------------------------------------------------------------------------------


 

19.    Dividends and Dividend Equivalents.    An Award may, if so determined by
the Committee, provide the Participant with the right to receive dividend
payments or dividend equivalent payments with respect to Shares subject to the
Award (both before and after the Shares subject to the Award are earned, vested
or acquired), which payments may be either made currently or credited to an
account for the Participant, and may be settled in cash or Shares, as determined
by the Committee. Any such settlements, and any such crediting of dividends or
dividend equivalents or reinvestment in Shares, may be subject to such
conditions, restrictions and contingencies as the Committee shall establish,
including the reinvestment of such credited amounts in Share equivalents, and
must comply with or qualify for an exemption under Section 409A.

 

20.    Corporate Mergers, Acquisitions, Etc.    Notwithstanding anything in the
Plan to the contrary, the Committee may grant Substitute Awards under the Plan.
Substitute Awards shall not reduce the number of shares authorized for issuance
under the Plan. In the event that an Acquired Entity has shares available for
awards or grants under one or more preexisting plans not adopted in
contemplation of such acquisition or combination and previously approved by the
Acquired Entity’s stockholders, then, to the extent determined by the Committee,
the shares available for grant pursuant to the terms of such preexisting plan
(as adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to holders of common stock of the
entities that are parties to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the number of shares of Common Stock
authorized for issuance under the Plan; provided, however, that Awards using
such available shares shall not be made after the date awards or grants could
have been made under the terms of such preexisting plans, absent the acquisition
or combination, and shall only be made to individuals who were not employees or
directors of the Company or an Affiliate immediately prior to such acquisition
or combination. In the event that a written agreement between the Company and an
Acquired Entity pursuant to which a merger or consolidation is completed is
approved by the Board and that agreement sets forth the terms and conditions of
the substitution for or assumption of outstanding awards of the Acquired Entity,
those terms and conditions shall be deemed to be the action of the Committee
without any further action by the Committee, except as may be required for
compliance with Rule 16b-3 under the Exchange Act, and the persons holding such
awards shall be deemed to be Participants.

 

21.    Unfunded Plan.    The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Neither the Company, its Affiliates, the Committee, nor the
Board of Directors shall be deemed to be a trustee of any amounts to be paid
under the Plan nor shall anything contained in the Plan or any action taken
pursuant to its provisions create or be construed to create a fiduciary
relationship between the Company and/or its Affiliates, and a Participant or
Successor or Transferee. To the extent any person acquires a right to receive an
Award under the Plan, this right shall be no greater than the right of an
unsecured general creditor of the Company.

 

22.    Limits of Liability.

 

(a)   Any liability of the Company to any Participant with respect to an Award
shall be based solely upon contractual obligations created by the Plan and the
Award Agreement.

 

(b)   Except as may be required by law, neither the Company nor any member of
the Board of Directors or of the Committee, nor any other person participating
(including participation pursuant to a delegation of authority under
Section 3(a)(2) of the Plan) in any determination of any question under the
Plan, or in the interpretation, administration or application of the Plan, shall
have any liability to any party for any action taken, or not taken, in good
faith under the Plan.

 

23.    Compliance with Applicable Legal Requirements.    No Shares distributable
pursuant to the Plan shall be issued and delivered unless the issuance of the
Shares complies with all applicable legal requirements including, without
limitation, compliance with the provisions of applicable state securities laws,
the Securities Act of 1933, as amended and in effect from time to time or any
successor statute, the Exchange Act and the requirements of the exchanges on
which the Company’s Shares may, at the time, be listed.

 

24.    Deferrals and Settlements.    The Committee may require or permit
Participants to elect to defer the issuance of Shares or the settlement of
Awards in cash under such rules and procedures as it may establish under the
Plan. It may also provide that deferred settlements include the payment or
crediting of interest on the deferral

 

--------------------------------------------------------------------------------


 

amounts. The terms of any deferrals under this Section 24 shall comply with all
applicable law, rules and regulations, including, without limitation,
Section 409A.

 

25.    Other Benefit and Compensation Programs.    Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
the termination, indemnity or severance pay laws of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company or an Affiliate unless expressly so provided by such other plan,
contract or arrangement, or unless the Committee expressly determines that an
Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of competitive cash compensation.

 

26.    Beneficiary Upon Participant’s Death.    To the extent that the transfer
of a Participant’s Award at death is permitted by this Plan or under an
Agreement, (i) a Participant’s Award shall be transferable to the beneficiary,
if any, designated on forms prescribed by and filed with the Committee and
(ii) upon the death of the Participant, such beneficiary shall succeed to the
rights of the Participant to the extent permitted by law and this Plan. If no
such designation of a beneficiary has been made, the Participant’s legal
representative shall succeed to the Awards, which shall be transferable by will
or pursuant to laws of descent and distribution to the extent permitted by this
Plan or under an Agreement.

 

27.    Requirements of Law.

 

(a)   To the extent that federal laws do not otherwise control, the Plan and all
determinations made and actions taken pursuant to the Plan shall be governed by
the laws of the State of Delaware without regard to its conflicts-of-law
principles and shall be construed accordingly.

 

(b)   If any provision of the Plan shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.

 

(c)   The Plan and Awards granted under the Plan are intended to comply with or
be exempt from the requirements of Section 409A to the maximum extent possible,
whether pursuant to the short-term deferral exception described in Treasury
Regulation Section 1.409A-1(b)(4), the exclusion applicable to stock options and
stock appreciation rights under Treasury Regulation Section 1.409A-1(b)(5), or
otherwise. To the extent Section 409A is applicable to the Plan or any Award
granted under the Plan, it is intended that the Plan and any such Awards granted
under the Plan comply with the deferral, payout and other limitations and
restrictions imposed under Section 409A. Notwithstanding any other provision of
the Plan or any Award granted under the Plan to the contrary, the Plan and any
Award granted under the Plan shall be interpreted, operated and administered in
a manner consistent with such intentions; provided, however, that the Committee
makes no representations or warranties that Awards granted under the Plan shall
be exempt from or comply with Section 409A and makes no undertaking to preclude
Section 409A from applying to Awards granted under the Plan. No provision of the
Plan or any Award shall be interpreted or construed to transfer any liability
resulting from or arising out of any such consequences from a Participant or any
other individual to the Company or any of its Subsidiaries. Without limiting the
generality of the foregoing, and notwithstanding any other provision of the Plan
or any Award granted under the Plan to the contrary, with respect to any
payments and benefits under the Plan or any Award granted under the Plan to
which Section 409A applies, all references in the Plan or any Award granted
under the Plan to the termination of the Participant’s employment or service are
intended to mean the Participant’s “separation from service,” within the meaning
of Section 409A(a)(2)(A)(i) to the extent necessary to avoid subjecting the
Participant to the imposition of any additional tax under Section 409A. In
addition, if the Participant is a “specified employee,” within the meaning of
Section 409A(2)(B)(i), then to the extent necessary to avoid subjecting the
Participant to the imposition of any additional tax under Section 409A, amounts
that would otherwise be payable under the Plan or any Award granted under the
Plan during the six-month period immediately following the Participant’s
“separation from service,” within the meaning of Section 409A(a)(2)(A)(i), shall
not be paid to the Participant during such period, but shall instead be
accumulated and paid to the

 

--------------------------------------------------------------------------------


 

Participant (or, in the event of the Participant’s death, the Participant’s
estate) in a lump sum on the first business day after the earlier of (a) the
date that is six months following the Participant’s separation from service or
(b) the Participant’s death. Notwithstanding any other provision of the Plan to
the contrary, the Committee, to the extent it deems necessary or advisable in
its sole discretion, reserves the right, but shall not be required, to
unilaterally amend or modify the Plan and any Award granted under the Plan so
that the Award qualifies for exemption from or complies with Section 409A.

 

--------------------------------------------------------------------------------

 